DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 3 and 7 are objected to because of the following informalities:  
A.	Limitations …“the surface” as recited in claim 3, line 2, should read “…a surface”. 
B.	Limitations …“the opposite” as recited in claim 7, line 5, should read “…an opposite”. 
Appropriate correction is suggested.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 2 recites the limitation "the surface having the semiconductor” in line 4.
B.	Claim 5 recites the limitation "the base portion side” in the last line.
 There is insufficient antecedent basis for this limitation in the claims.

C.	Limitations as recited in the last two lines in claim 5 include: “.. the coating resin at each of the lead terminals is formed only in a range from a surface of the base portion to a region…” 
		However, it is unclear what is the range on the surface/region where the coating resin is formed? Is it less than 50%, more than 50% or any defined range covering the claimed surface/region? 
D.	Limitations as recited in the last two lines in claim 18 include “ a control circuit to output a control signal for controlling the main conversion circuit to the main conversion circuit”. 
		However, the above claim language with respect to “controlling the main conversion circuit to the main conversion circuit” is unclear. Should the claim limitations read “a control circuit to output a control signal to the main conversion circuit for controlling the main conversion circuit?

	Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 7, 8, 10, 17 and 18, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Wang (IDS: US Pat. Appln. Pub. 2014/0210093) in view of Mori (IDS: JP 2-161759A, NEC).

Regarding claim 1, Wang discloses a power semiconductor device (PSD), comprising:
a lead member (see internal lead terminal 324 in Fig. 15; para 0085); 
a semiconductor element (25 in Fig. 15; para 0085) placed on the lead member; and 
a mold resin/MR (sealing resin 330a in Fig. 15; para 0084-0085) sealing the semiconductor element, wherein the lead member includes a plurality of lead terminals (for example, see 324, 52, 60; 324, 252, 60 in Fig. 15; para 0086-0086), the lead terminals extending from inside to outside of the MR,
each of the lead terminals includes a base portion and a tip end portion (324 and end portions of 52, 252 in Fig. 15-16) on the outside of the MR, the base portion being disposed on a region side having the semiconductor element, and extending in a direction protruding (see middle/horizontal and vertical portions of 52/252 adjacent 334b with respect to the MR 330/340 in Fig. 15, also see portions or 52a/b and 252a/b in Fig. 17A/B; para 5) from the MR, the tip end portion extending in a direction different from the base portion and being disposed on an opposite side to a region having the semiconductor element as viewed from the base portion, 
 a length by which the base portion extends differs (see 324, 52 and 324, 252 in Fig. 15-17B; para 0085-0090 between a pair of lead terminals adjacent to each other, among the lead terminals
(Fig.15-17B).

Wang fails to teach at least a surface of the base portion of each of the lead terminals is covered with a coating resin.                      
Mori teaches a semiconductor device comprising plurality of leads wherein portions of the leads are partially covered with a coating resin (see 2 and 4 respectively in Fig. 1-2; pp. 2) to provide higher reliability with improved insulation and moisture resistance.    	
Wang and Mori are analogous art because they are directed to Semiconductor Chip Packaging and Lead frame Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate at least a surface of the base portion of each of the lead terminals is covered with a coating resin, as taught by Mori, so that the moisture resistance, insulation and the reliability can be enhanced in Wang’s PSD. 

Regarding claims 2-4, Wang and Mori teach substantially the entire claimed structure as applied to claim 1 above, wherein Wang discloses each of the lead terminals has a die pad/DP (322 in Fig. 15; para 0085) portion having the semiconductor element thereon, and Mori teaches portions of the leads being partially covered on outer surface thereof with the coating resin (see 2 and 4 respectively in Fig. 1-2; pp. 2) to provide improved moisture resistance, insulation.  
It would have been obvious to one of the ordinary skill in the art at the time, before the effective filing date of the claimed invention, to realize that such resin coating can be formed on various metal surfaces including: a) partially on the desired surfaces of the base portion and the die pad portion as required, b) at the die pad portion on the surface on an opposite side to the surface having the semiconductor element thereon, and c) the coating resin at the die pad portion is formed only on the surface on the opposite side.

Regarding claim 5, Wang and Mori teach substantially the entire claimed structure as applied to claim 1 above, wherein Wang discloses each of the lead terminals has a die pad/DP (322 in Fig. 15; para 0085) portion having the semiconductor element thereon. 
It would have been obvious to one of the ordinary skill in the art at the time, before the effective filing date of the claimed invention, to realize that the coating resin at each of the lead terminals is formed only in the desired range on the surface/region of the base portion with respect to the DP portion.

Regarding claims 7-8 respectively, Wang and Mori teach substantially the entire claimed structure as applied to claims 1-2 above, wherein Wang discloses: 
the lead terminals each are bent at a step portion between the DP portion and the base portion on the inside of the MR (see inclined portion of 324 in Fig. 15), and the DP is disposed on the opposite side to the tip end (see 322, 52/252 and 324 respectively in Fig. 15) portion as viewed from the base portion, and 
an outer surface of the MR has a MR step portion (see cut out portion 335 b in Fig. 15; para 0086) at which the outer surface is partially bent, and the MR step portion is a region in which an extending and expanding direction of the outer surface is a direction different from a region (see outer horizontal surface of 335b v/s vertical surfaces of adjacent 340 in Fig. 15) surrounding the MR mold resin step portion.

Regarding claim 10, Wang and Mori teach substantially the entire claimed structure as applied to claim 1 above, wherein Wang discloses each of the lead terminals having a bent portion (see 52/252 in Fig. 15)at the tip end portion.

Regarding claims 17-18 respectively, Wang and Mori teach substantially the entire claimed structure as applied to claim 1 above, including conventional features comprising:
the coating resin inherently having a thermal conductivity higher than that of air, and 
the conventional PSD comprising a variety of functional circuits including a main conversion circuit to convert input power and output the converted power, and a control circuit to output a control signal to the main conversion circuit for controlling the main conversion circuit, to provide the desired applications and functionality for the PSD. 
 
6.	Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Wang (IDS: US Pat. Appln. Pub. 2014/0210093), Mori (IDS: JP 2-161759A, NEC) and further in view of Tada et al., (IDS: JP 2010-267794, hereinafter Tada).

Regarding claim 6, Wang and Mori teach substantially the entire claimed structure as applied to claims 1 and 5 above, except: a) a metal foil is formed on a surface of the DP on an opposite side to a surface having the semiconductor element thereon, with an insulating layer interposed.
	Tada teaches a SD having a laminated DP structure wherein a metal foil is formed on a surface of the DP on an opposite side to a surface having the semiconductor element thereon, with an insulating layer (see 8 and 7 respectively in  Fig. 2; para 0016-0021) interposed to provide improved thermal/electrical performance and moisture resistance.
Wang, Mori and Tada are analogous art because they are directed to Semiconductor Chip Packaging and Lead frame Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.
	It would have been obvious to one of the ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Tada, so that the moisture resistance and the reliability can be improved in Mori and Wang’s PSD.

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (IDS: US Pat. Appln. Pub. 2014/0210093), Hitachi Document (IDS: JP 52-008468A, hereinafter Hitachi), Mori (IDS: JP 2-161759A, NEC) and further in view of Hitachi Document (IDS: JP 50-78863, hereinafter Hitachi).

Regarding claim 11 , Wang and Mori teach substantially the entire claimed structure as applied to claim 1 above, except: a) a circuit board, wherein a wiring portion having electrical continuity with each of the lead terminals is formed on the circuit board, and
at least a part of the wiring portion is covered with the coating resin.
	Hitachi teaches a SD having a conventional connection structure comprising:
a circuit board, a wiring portion having electrical continuity with each of the lead terminals (see 3, 2 and 1 respectively in Fig. 1-4; pp. 2) is formed on the circuit board, and 
at least a part of the wiring portion is covered with a coating resin (see insulating resin 7 in Fig. 4; pp. 2). 
Wang, Mori and Hitachi are analogous art because they are directed to Semiconductor Chip Packaging and Lead frame Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.
It would have been obvious to one of the ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Hitachi, so that the desired external connection can be achieved in Mori and Wang’s PSD.

8.	Claims 19-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (IDS: US Pat. Appln. Pub. 2014/0210093), Mori (IDS: JP 2-161759A, NEC) and further in view of  Kobayashi et al., (US Pat. Appln, Pub. 2015/0303151, hereinafter Kobayashi).

Regarding claim 19, Wang discloses a power semiconductor device (PSD) and a method of manufacturing thereof, comprising:
a semiconductor element (25 in Fig. 15; para 0085) sealed with a mold resin/MR (sealing resin 330a, 340 in Fig. 15; para 0084-0085),   
a lead member (see internal lead terminal 324 in Fig. 15; para 0085) wherein the lead member is conventionally cut into a plurality of terminals (see S108 in Fig. 7, 324, 52, 60; 324, 252, 60 in Fig. 15;; para 0058, 0086-0086); 
the lead terminals extending from inside to outside (324, 52, 60; 324, 252, 60 and 330, 340 in Fig. 15) of the MR formed of a resin ,
each of the lead terminals includes a base portion and a tip end portion (324 and end portions of 52, 252 in Fig. 15-16) on the outside of the MR, the base portion being disposed on a region side having the semiconductor element, and extending in a direction protruding (see middle/horizontal and vertical portions of 52/252 adjacent 334b with respect to the MR 330/340 in Fig. 15, also see portions or 52a/b and 252a/b in Fig. 117A/B; para 5) from the MR, the tip end portion extending in a direction different from the base portion and being disposed on an opposite side to a region having the semiconductor element as viewed from the base portion, 
 a length by which the base portion extends differs (see 324, 52 and 324, 252 in Fig. 15-17B; para 0085-0090 between a pair of lead terminals adjacent to each other, among the lead terminals
(Fig.15-17B).
Wang fails to teach: a) at least a surface of the base portion of each of the lead terminals is covered with a coating resin in forming of the coating resin, and b) a charged resin material diffused into a spray is formed on a surface of the base portion.
	a) Mori teaches a semiconductor device comprising plurality of leads wherein portions of the leads are partially covered with a coating resin (see 2 and 4 respectively in Fig. 1-2; pp. 2) to provide higher reliability with improved insulation and moisture resistance. 
	b)  Kobayashi teaches a method of forming/coating a charged resin, diffused into an electrostatic spray (for example, see Fig. 11-12; para 0042-0044, 0158-166) to provide high quality resin coating having controlled thickness.    	
Wang, Mori and Kobayashi are analogous art because they are directed to Semiconductor Chip/Lead frame Packaging and Encapsulation Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Mori, so that the moisture resistance, insulation and the reliability can be enhanced in Wang’s method. 

Regarding claims 20 and 23 respectively, Wang, Mori and Kobayashi teach substantially the entire claimed structure as applied to claim 19 above, wherein Wang teaches each of the lead terminals having a die pad/DP (322 in Fig. 15; para 0085) portion having the semiconductor element thereon and Kobayashi teaches: a) the components/substrates of PSD being conventionally grounded, as required (see para 0102, 0148, 0172, etc.), and b) diffusing the resin material while moving in the desired direction in which each of the plurality of lead terminals protrudes from the MR (see Fig. 11; para 0160) to provide the desired thickness uniformity. 

9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (IDS: US Pat. Appln. Pub. 2014/0210093), Mori (IDS: JP 2-161759A, NEC), Kobayashi et al., (US Pat. Appln, Pub. 2015/0303151, hereinafter Kobayashi) and further in view of Tada et al., (IDS: JP 2010-267794, hereinafter Tada).

Regarding claim 21 , Wang, Mori and Kobayashi teach substantially the entire claimed structure as applied to claim 19 above, wherein Kobayashi teaches the components of the PSD, the spray system including the resin being charged and subjected to the predetermined/same polarity and voltages, as required (para 0042-0046), but fail to teach: a) a metal foil is formed on a surface of the die pad portion on an opposite side to the surface having the semiconductor element thereon, with an insulating layer interposed, and in forming the coating resin. 
	Tada teaches a SD having a laminated DP structure wherein a metal foil is formed on a surface of the DP on an opposite side to a surface having the semiconductor element thereon, with an insulating layer (see 8 and 7 respectively in  Fig. 2; para 0016-0021) interposed to provide improved thermal/electrical performance and moisture resistance.
Wang, Mori, Kobayashi and Tada are analogous art because they are directed to Semiconductor Chip/Lead Frame Packaging and Encapsulation  Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.
	It would have been obvious to one of the ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Tada, so that the moisture resistance and the reliability can be improved in Kobayashi, Mori and Wang’s PSD.
10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (IDS: US Pat. Appln. Pub. 2014/0210093), Mori (IDS: JP 2-161759A, NEC), Kobayashi et al., (US Pat. Appln, Pub. 2015/0303151, hereinafter Kobayashi) and further in view of 
Hitachi Document (IDS: JP 50-78863, hereinafter Hitachi).

Regarding claim 22, Wang, Mori and Kobayashi teach substantially the entire claimed structure as applied to claim 19 above, except: a) the coating resin is performed in a state in which at least a part of the member is mounted on a circuit board, and the coating resin is formed to cover at least a part of a wiring portion formed on the circuit board and having electrical continuity with each of the lead terminals.
at least a part of the wiring portion is covered with the coating resin.
	Hitachi teaches a SD having a conventional connection structure comprising:
a circuit board, a wiring portion having electrical continuity with each of the lead terminals (see 3, 2 and 1 respectively in Fig. 1-4; pp. 2) is formed on the circuit board, and 
at least a part of the wiring portion is covered with a coating resin (see insulating resin 7 in Fig. 4; pp. 2). 
Furthermore, Kobayashi’s method would provide the coating resin being formed to cover at least a part of a wiring portion formed on the circuit board, as required.
Wang, Mori, Kobayashi and Hitachi are analogous art because they are directed to Semiconductor Chip Packaging and Lead frame Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Wang, because they are from the same field of endeavor.
It would have been obvious to one of the ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Hitachi, so that the desired external connection with improved insulation can be achieved in Kobayashi, Mori and Wang’s PSD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NITIN PAREKH/Primary Examiner, Art Unit 2811